Exhibit 10.4
 
Warrant
 
No.AR-___
 
Issue Date: May __, 2016
 
THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGIS­TERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  EXCEPT AS
OTHERWISE SET FORTH HEREIN OR IN THAT CERTAIN SECURITIES PURCHASE AGREEMENT
DATED AS OF MAY __, 2016 (THE “SECURITIES PURCHASE AGREEMENT”), NEITHER THIS
WARRANT NOR ANY OF SUCH SHARES MAY BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRA­TION STATEMENT FOR SUCH SECURITIES UNDER SAID
ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR
OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 OR REGULATION S
UNDER SUCH ACT.
 
Right to Purchase ______ Shares of Common Stock, par value $.001 per share
 
STOCK PURCHASE WARRANT
 
THIS CERTIFIES THAT, for value received, ________________, or its registered
assigns (the “Holder”), is entitled to purchase from MEDITE Cancer Diagnostics
Inc., a Delaware corporation (the “Company”), at any time or from time to time
during the period specified in Paragraph 2 hereof, __________ (_________)1 fully
paid and nonassessable shares of the Company’s Common Stock, par value $.001 per
share (the “Common Stock”), at an exercise price per share equal to $0.80 (the
“Exercise Price”). The term “Warrant Shares,” as used herein, refers to the
shares of Common Stock purchasable hereunder.  The Warrant Shares and the
Exercise Price are subject to adjustment as provided in Paragraph 4 hereof.
 
This Warrant is subject to the following terms, provisions, and conditions:
 
1.  Manner of Exercise; Issuance of Certificates; Payment for Shares. Subject to
the provisions hereof, this Warrant may be exercised by the holder hereof, in
whole or in part, by the surrender of this Warrant, together with a completed
exercise agreement in the form attached hereto (the “Exercise Agreement”), to
the Company during normal business hours on any business day at the Company’s
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the holder hereof), and upon payment to the Company:
(i) in cash, by certified or offi­cial bank check or by wire transfer for the
account of the Company of the total Exercise Price for the Warrant Shares
specified in the Exercise Agreement; or (ii) via a cashless exercise as set
forth below.  The Warrant Shares so purchased shall be deemed to be issued to
the holder hereof or such holder’s designee, as the record owner of such shares,
as of the close of business on the date on which this Warrant shall have been
surrendered, the completed Exercise Agreement shall have been deliv­ered, and
payment shall have been made for such shares as set forth above or below,
respectively.  Certifi­cates for the Warrant Shares so purchased, representing
the aggregate number of shares specified in the Exercise Agreement, shall be
delivered to the holder hereof within a reasonable time, not exceeding three (3)
business days, after this Warrant shall have been so
exercised.   Notwithstanding anything contained herein to the contrary, if this
Warrant shall have been exercised only in part, then the Holder need not return
this Warrant; the Holder need only return this Warrant upon the exercise of all
of the then outstanding Warrants; provided however that if the Holder
voluntarily returns this Warrant upon a partial exercise, the Company shall, at
its expense, at the time of delivery of such certificates, deliver to the holder
a new Warrant representing the number of shares with respect to which this
Warrant shall not then have been exercised.


 
-1-

--------------------------------------------------------------------------------

 
 
In accordance with the other terms set forth herein, this Warrant may also be
exercised at such time by means of a “cashless exercise” in which the Holder
shall be entitled to receive a certificate for the number of Warrant Shares
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:
 
(A) = the Average Closing Price during the ten (10) trading days immediately
preceding the date of such election;
 
(B) = the Exercise Price of this Warrant, as adjusted; and
 
(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.
 
Notwithstanding anything in this Warrant to the contrary, in no event shall the
holder of this Warrant be entitled to exercise a number of Warrants (or portions
thereof) in excess of the number of Warrants (or portions thereof) upon exercise
of which the sum of (i) the number of shares of Common Stock beneficially owned
by the holder and its affiliates (other than shares of Common Stock which may be
deemed beneficially owned through the ownership of the unexercised Warrants and
the unexercised or unconverted portion of any other securities of the Company)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein) and (ii) the number of shares of Common Stock issuable upon
exercise of the Warrants (or portions thereof) with respect to which the
determination described herein is being made, would result in beneficial
ownership by the holder and its affiliates of more than 4.9% of the outstanding
shares of Common Stock.  For purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulation 13D-G thereunder,
except as otherwise provided in clause (i) of the preceding
sentence.  Notwithstanding anything to the contrary contained herein, the
limitation on exercise of this Warrant set forth herein may not be amended
without (i) the written consent of the holder hereof and the Company.
 
2.           Period of Exercise.  This Warrant is exercisable at any time or
from time to time on or after the date on which this Warrant is issued and
delivered pursuant to the terms of the Securities Purchase Agreement and before
6:00 p.m., New York, New York time on the fifth (5th) anniversary of May __,
2016 (the “Exercise Period”).
 
3.           Certain Agreements of the Company.  The Company hereby covenants
and agrees as follows:
 
(a)           Shares to be Fully Paid.  All Warrant Shares will, upon issuance
in accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, and charges with respect to the
issue thereof.
 
(b)           Reservation of Shares.  During the Exercise Period, the Company
shall at all times have authorized, and reserved for the purpose of issuance
upon exercise of this Warrant, a suf­ficient number of shares of Common Stock to
provide for the exercise of this Warrant.
 
(c)           Successors and Assigns.  This Warrant will be binding upon any
entity succeeding to the Company by merger, consolidation, or acquisition of all
or sub­stantially all the Company’s assets.
 
4.           Adjustments. During the Exercise Period, the Exercise Price and the
number of Warrant Shares shall be subject to adjustment from time to time as
provided in this Paragraph 4.
 
In the event that any adjustment of the Exercise Price as required herein
results in a fraction of a cent, such Exercise Price shall be rounded up to the
nearest cent.

 
-2-

--------------------------------------------------------------------------------

 
 
(a)           Subdivision or Combination of Common Stock.  If the Company at any
time subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced.  If the Company at
any time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the shares of Common Stock acquirable hereunder
into a smaller number of shares, then, after the date of record for effecting
such combination, the Exercise Price in effect immediately prior to such
combination will be proportionately increased.
 
(b)           Adjustment in Number of Shares.  Upon each adjustment of the
Exercise Price pursuant to the provisions of this Paragraph 4, the number of
shares of Common Stock issuable upon exercise of this Warrant shall be adjusted
by multiplying a number equal to the Exercise Price in effect immediately prior
to such adjustment by the number of shares of Common Stock issuable upon
exercise of this Warrant immediately prior to such adjustment and dividing the
product so obtained by the adjusted Exercise Price.
 
(c)           Consolidation, Merger or Sale.  In case of any consolidation of
the Company with, or merger of the Company into any other corporation, or in
case of any sale or conveyance of all or substantially all of the assets of the
Company other than in connection with a plan of complete liquidation of the
Company, then as a condition of such consolidation, merger or sale or
conveyance, adequate provision will be made whereby the holder of this Warrant
will have the right to acquire and receive upon exercise of this Warrant in lieu
of the shares of Common Stock immediately theretofore acquirable upon the
exercise of this Warrant, such shares of stock, securities or assets as may be
issued or payable with respect to or in exchange for the number of shares of
Common Stock immediately theretofore acquirable and receivable upon exercise of
this Warrant had such consolidation, merger or sale or conveyance not taken
place.  In any such case, the Company will make appropriate provision to insure
that the provisions of this Paragraph 4 hereof will thereafter be applicable as
nearly as may be in relation to any shares of stock or securities thereafter
deliverable upon the exercise of this Warrant.  The Company will not affect any
consolidation, merger or sale or conveyance unless prior to the consummation
thereof, the successor corporation (if other than the Company) assumes by
written instrument the obligations under this Paragraph 4 and the obligations to
deliver to the holder of this Warrant such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the holder may be entitled to
acquire.
 
(d)           Intentionally Left Blank.
 
(e)           Notice of Adjustment.  Promptly after adjustment of the Exercise
Price or any increase or decrease in the number of shares purchasable upon the
exercise of the Warrant, the Company shall give written notice in accordance
with Section 9. The notice shall be signed by an authorized officer of the
Company and shall state the effective date of the adjustment and the Exercise
Price resulting from such adjustment and the increase or decrease, if any, in
the number of shares purchasable at such price upon any exercise of the Warrant,
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based.
 
5.           Issue Tax.  The issuance of certificates for Warrant Shares upon
the exercise of this Warrant shall be made without charge to the holder of this
Warrant or such shares for any issuance tax or other costs in respect thereof,
provided that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than the holder of this Warrant.
 
6.           No Rights or Liabilities as a Shareholder. This Warrant shall not
entitle the holder hereof to any voting rights or other rights as a shareholder
of the Company, until such time and only to the extent that such Warrant is
exercised into shares of Common Stock.  No provision of this Warrant, in the
absence of affirmative action by the holder hereof to purchase Warrant Shares,
and no mere enumeration herein of the rights or privileges of the holder hereof,
shall give rise to any liability of such holder for the Exercise Price or as a
shareholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 
-3-

--------------------------------------------------------------------------------

 
 
7.           Transfer, Exchange, and Replacement of Warrant.
 
(a)           Restriction on Transfer.  This Warrant and the rights granted to
the holder hereof are transferable, in whole or in part, upon surrender of this
Warrant, together with a properly executed assignment in the form attached
hereto, at the office or agency of the Company, pro­vided, however, that any
transfer or assignment shall be subject to the conditions set forth in the
applicable provisions of the Securities Purchase Agreement.  Until due
presentment for registration of transfer on the books of the Company, the
Company may treat the registered holder hereof as the owner and holder hereof
for all purposes, and the Company shall not be affected by any notice to the
con­trary.
 
(b)           Warrant Exchangeable for Different Denomina­tions.  This Warrant
is exchange­able, upon the surrender hereof by the holder hereof at the office
or agency of the Company, for new Warrants of like tenor representing in the
aggregate the right to purchase the number of shares of Common Stock which may
be purchased hereunder, each of such new Warrants to represent the right to
purchase such number of shares as shall be designated by the holder hereof at
the time of such surrender.
 
(c)           Replacement of Warrant.  Upon receipt of evi­dence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruc­tion, upon
delivery of an indemnity agreement reason­ably satisfactory in form and amount
to the Company, or, in the case of any such mutilation, upon surrender and
cancellation of this Warrant, the Company, at its expense, will execute and
deliver, in lieu thereof, a new Warrant of like tenor.
 
(d)           Cancellation; Payment of Expenses.  Upon the surrender of this
Warrant in connection with any trans­fer, exchange, or replacement as provided
in this Paragraph 7, this Warrant shall be promptly canceled by the
Company.  The Company shall pay all taxes (other than securities transfer taxes)
and all other expenses (other than legal expenses, if any, incurred by the
holder or transferees) and charges payable in connection with the preparation,
execution, and delivery of Warrants pursuant to this Paragraph 7.
 
(e)           Register.  The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.
 
(f)           Exercise or Transfer Without Registration.  If, at the time of the
surrender of this Warrant in connection with any exercise, transfer, or exchange
of this Warrant, this Warrant (or, in the case of any exercise, the Warrant
Shares issuable hereunder), shall not be registered under the Securities Act of
1933, as amended (the “Securities Act”) and under applicable state securities or
blue sky laws, the Company may require, as a condition of allowing such
exercise, transfer, or exchange, (i) that the holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of
counsel, which opinion and counsel are acceptable to the Company, to the effect
that such exercise, transfer, or exchange may be made without registration under
said Act and under applicable state securities or blue sky laws, (ii) that the
holder or transferee execute and deliver to the Company an investment letter in
form and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act; provided that no such opinion, letter or status as an “accredited investor”
shall be required in connection with a transfer pursuant to Rule 144 under the
Securities Act.  The first holder of this Warrant, by taking and holding the
same, represents to the Company that such holder is acquiring this Warrant for
investment and not with a view to the distribution thereof.  In no event shall
the Holder be permitted to assign the Warrant unless provided with express
written consent by the Company.
 
8.           [Intentionally Omitted]

 
-4-

--------------------------------------------------------------------------------

 
 
9.           Notices.  Any notice(s) given under this Warrant shall be given on
the same terms and conditions set forth in Section 8(f) of the Purchase
Agreement.
 
10.           Governing Law.
 
 THIS WARRANT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS.  THE PARTIES HERETO HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK
WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS WARRANT, THE AGREEMENTS ENTERED
INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING.  BOTH PARTIES FURTHER AGREE THAT SERVICE
OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING.  NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.  BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER.  THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS WARRANT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.
 
11.           Miscellaneous.
 
(a)           Amendments.  This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the holder hereof.
 
(b)           Descriptive Headings.  The descriptive headings of the several
paragraphs of this Warrant are in­serted for purposes of reference only, and
shall not affect the meaning or construction of any of the provisions hereof.
 
(c)           Remedies.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the holder, by vitiating
the intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Warrant will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Warrant, that the
holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Warrant and
to enforce specifically the terms and provisions thereof, without the necessity
of showing economic loss and without any bond or other security being required.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.
 
MEDITE CANCER DIAGNOSTICS, INC.
 


By: _______________________________
Michaela Ott
 Chief Executive Officer


 
Dated as of May __, 2016

--------------------------------------------------------------------------------

1 The number of Warrant Shares shall initially be equal to 100% of the principal
amount of the Note the Holder received pursuant to the Securities Purchase
Agreement. For illustrative purposes only, if the Holder received a Note in the
principal amount of $50,000, such Holder shall receive a Warrant to purchase
50,000 shares at the Exercise Price.
 

 
-5-

--------------------------------------------------------------------------------

 

FORM OF EXERCISE AGREEMENT
 
                    Dated:  ________ __, 20__
 
 
To:           ______________________
 
 
 
The undersigned, pursuant to the provisions set forth in the within Warrant,
hereby agrees to purchase ________ shares of Common Stock covered by such
Warrant.
 
Payment shall take the form of (check applicable box):
 
[   ] in lawful money of the United States $_______; or
 
[   ] the cancellation of ________ Warrant Shares as is necessary, in accordance
with the formula set forth in section 1, to exercise this Warrant with respect
to the maximum number of Warrant Shares purchasable pursuant to the cashless
exercise procedure set forth in section 1.
 
Please issue a certificate or certifi­cates for such shares of Common Stock in
the name of and pay any cash for any fractional share to:
 
 
 
Name:          ______________________________
 



Signature:
Address:     ____________________________
 
                      _____________________________




 
Note:
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.

 
 
-6-

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth hereinbelow, to:
 
Name of
Assignee                                                      Address                                                                No
of Shares
 
 
 


 
, and hereby irrevocably constitutes and appoints
___________________________________ as agent and attorney-in-fact to trans­fer
said Warrant on the books of the within-named corporation, with full power of
substitution in the premises.
 
 
Dated:           ________ __, 20__
 
 
In the presence
of:                                                                         ______________________________
 
Name:______________________________


 
Signature:_________________________
 
Title of Signing Officer or Agent (if any):
 
______________________________
Address:                ______________________________
______________________________




 
Note:
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.


 
-7-

--------------------------------------------------------------------------------

 

FORM OF EXERCISE AGREEMENT

 
                          Dated:  ________ __, 20__
 
To:           ______________________
 
 
The undersigned, pursuant to the provisions set forth in the within Warrant,
hereby agrees to purchase ________ shares of Common Stock covered by such
Warrant.
 
Payment shall take the form of (check applicable box):
 
[  ] in lawful money of the United States $_______; or
 
[  ] the cancellation of ________ Warrant Shares as is necessary, in accordance
with the formula set forth in section 1, to exercise this Warrant with respect
to the maximum number of Warrant Shares purchasable pursuant to the cashless
exercise procedure set forth in section 1.
 
Please issue a certificate or certifi­cates for such shares of Common Stock in
the name of and pay any cash for any fractional share to:
 
 
Name:          ______________________________




Signature:
Address:    ____________________________
   
                     _____________________________




 
Note:
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.

 
 
-8-

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth hereinbelow, to:


 
Name of
Assignee                                                      Address                                                                No
of Shares
 

 
 
, and hereby irrevocably constitutes and appoints
___________________________________ as agent and attorney-in-fact to trans­fer
said Warrant on the books of the within-named corporation, with full power of
substitution in the premises.
 
 
Dated:           ________ __, 20__
 
In the presence
of:                                                                         ______________________________
 
Name:______________________________


 
Signature:_________________________
 
Title of Signing Officer or Agent (if any):
 
______________________________
Address:                ______________________________
______________________________




 
Note:
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.

 
 
-9-

--------------------------------------------------------------------------------
